— Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered July 8, 1985, convicting him of robbery in the first degree (four counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for *605leave to withdraw as counsel is granted (see, Anders v California, 386 US 738, reh denied 388 US 924; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have considered the claims raised by the defendant in his supplemental pro se brief and find them to be without merit. Mangano, J. P., Brown, Lawrence, Kunzeman and Weinstein, JJ., concur.